IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 89 MAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
OMAR ROBINSON,                               :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2022, the Petition for Allowance of Appeal and

the “Motion to Hold the Proceedings in Abeyance” are DENIED.